Title: From George Washington to Robert Stewart, 10 May 1756
From: Washington, George
To: Stewart, Robert



To Captain Robert Stewart. of the Light Horse, at Conogochieg. Sir,
[Winchester, 10 May 1756]

I have received yours this morning; and wonder you were not more explicit in the reasons you have for believing the Enemys return.
You are sensible, the want of proper intelligence, retards and disappoints the necessary expedients for Defence and assistance.
You must endeavour to procure Tools for the Carpenters; either from the inhabitants, or made by the Smiths there, upon the lowest terms: as we have no kinds here, nor can by any means supply you. And I hope you will take all care to make that place as impregnable as you possibly can; in case you should meet with an attack.
In my former, I promised to send you some Tents: but, upon examination, the whole Stock consists only of twelve; which does not suffice half the number of men here: and the Militia taking up the houses in town; we are at present obliged to make use of tents. However, when the Militia march hence, I shall send what can be spared—Until then, you must make the best shift you can. You must try to supply yourself with cartridge-paper in the neighbourhood; there being very little in Store here.
As you will have frequent opportunities here, you must make out a particular Accompt of what Cartridge Boxes, Blankets, and other necessaries; that we may furnish you with what we can.

I would desire you to be careful how you employ that Doctor—The Country has great objections to those occasional Quacks—whose only study is to swell their Bills, and to make their profit of the Country—Let him be used as seldom as possible; as I believe he can administer not a deal of comfort to those indisposed, if one may judge by his Sobriety! You have what can be got of the medicines wrote for.
The Horses I would have you send to some good pasture and let them recruit, if you can find one convenient. If Stoddarts Fort is to be burnt; I would have you send a pretty strong Guard to bring off the Flour, as soon as you can.
Captain Woodward is arrived, and in order to preserve your Strength, I have ordered an Escort from this to Conogochieg, to return with the waggons. You may pay the officers a months pay, as I directed formerly.
What have you done in these Recruiting Accompts you had a note of? You will be careful of the Rolls and Receipts, for the Paymaster; so as he may be able to adjust his accompts. I am &c.

G:W.
Winchester, May 10th 1756.    

